Citation Nr: 1307298	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative osteoarthritis of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate compensable disability rating for a left knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1989 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in April 2010 and remanded for additional development.  In November 2011, the Board issued a decision granting a 20 percent disability rating for the appellant's service-connected left knee laxity relating to surgical repairs for osteochondrosis of the tibial tuberosity and denying the claim for an evaluation in excess of 10 percent for degenerative osteoarthritis of the left knee.  The appellant appealed the Board's November 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified on the issues of (1) entitlement to an increased evaluation for service-connected degenerative osteoarthritis of the left knee, and (2) entitlement to a separate compensable disability rating for the appellant's left knee scar.  The grant of entitlement to an increased evaluation of 20 percent for the service-connected left knee laxity relating to surgical repairs for the osteochondrosis of the tibial tuberosity was not appealed by the appellant and the issue is thus not before the Board.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  In the November 2011 decision, the Board addressed the appellant's left knee scar as part of his service-connected left knee disability.  As the Joint Motion characterized the issue of entitlement to a separate compensable disability rating for the left knee scar as a separate issue, the Board has characterized the issues as noted above.

As noted in the April 2010 remand and November 2011 decision, in a June 2007 statement, the appellant indicated that he wished to file claims for entitlement to service connection for hypertension, fatty liver disease, a right knee condition, erectile dysfunction, and depression, to include as secondary to his service-connected left knee disabilities.  There is no indication that these issues have been adjudicated.  The issues of entitlement to service connection for hypertension, fatty liver disease, a right knee condition, erectile dysfunction, and depression, to include as secondary to his service-connected left knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2012 Joint Motion, the case must be remanded for a VA examination.  The appellant's left knee was evaluated at a VA examination in July 2010.  The examiner found that:

Range of motion with the help of a goniometer reveals 0 - 75 degrees with the complaint of pain anteriorly in the front of the knee.  Quadriceps muscle tone is moderate.

The description indicates the appellant suffers from pain on motion and indicates the location of the pain.  However, the examiner failed to indicate at what degree the pain began.  In Mitchell v. Shinseki, the Court found that an examination was inadequate because the examiner failed to note at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  As the examiner did not indicate at what degree the pain began in the appellant's left knee, the examination was inadequate and the claim must be remanded for a new VA examination.

The July 2010 VA examiner also noted that:

There is a surgical scar near the tibial tubercle which is well healed.  The skin is of normal color without any swelling or edema.  He complains of severe pain on touching the skin in the patellar area.  Patellar position is normal.  There is the complaint of pain on palpation near the tibial tubercle.

In the Joint Motion, the parties requested clarification as to whether the appellant's left knee scar was painful.  Consequently, a new VA examination must evaluate the appellant's left knee scar and determine whether it is painful.  

The appellant has received treatment at VA for his left knee disability.  The most recent VA treatment records in the claims file date to July 2011.  Thus, more current VA treatment records from July 2011 to present would be relevant to the appellant's claim and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from July 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  Schedule the appellant for a VA examination by a physician with appropriate expertise to determine the following:

* Determine the current degree of severity of (1) his service-connected degenerative osteoarthritis of the left knee and (2) his left knee scar.  

* All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

* In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and to the extent possible assess the degree of severity of any pain.  The examiner should specify the degree of additional range of motion loss due to pain, if any, including the specific degree at which the pain begins.

* The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.

* The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  

* In regard to the left knee scar, the examiner should address the size and location, as well as any associated pathology, to include tenderness or pain. 

* The examiner should also provide an opinion concerning the impact of the disability on the appellant's ability to work.

The examiner is requested to provide a thorough rationale for the opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to an increased evaluation for degenerative osteoarthritis of the left knee, currently evaluated as 10 percent disabling, and entitlement to a separate compensable disability rating for a left knee scar.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



